Exhibit 10.3

Amended Schedule to the Forms of

Indemnification Agreement

Sunoco, Inc. has entered into Indemnification Agreements with the directors,
executive officers, trustees, fiduciaries, employees or agents named below:

 

Employee

 

Date of Agreement

Michael J. Colavita   September 2, 2004 John F. Carroll   March 4, 2004 Terence
P. Delaney   March 4, 2004 Lynn L. Elsenhans   August 8, 2008 Bruce G. Fischer  
March 4, 2004 Michael J. Hennigan   February 2, 2006 Thomas W. Hofmann   March
4, 2004 Vincent J. Kelley   February 2, 2006 Joseph P. Krott   March 4, 2004
Michael S. Kuritzkes   March 4, 2004 Michael J. McGoldrick   March 4, 2004 Ann
C. Mulé   March 4, 2004 Paul A. Mulholland   March 4, 2004 Rolf D. Naku   March
4, 2004 Marie A. Natoli   March 3, 2006 Robert W. Owens   March 4, 2004 Alan J.
Rothman   March 4, 2004 Michael J. Thomson   May 30, 2008

 

 

 

Robert M. Aiken, Jr.*   February 1, 1996 Robert H. Campbell*   February 1, 1996
Michael H. R. Dingus*   March 4, 2004 John G. Drosdick*   March 4, 2004 Jack L.
Foltz*   February 1, 1996 David E. Knoll*   February 1, 1996 Deborah M. Fretz*  
September 6, 2001 Joel H. Maness*   March 4, 2004 Malcolm I. Ruddock, Jr.*  
February 1, 1996 David C. Shanks*   February 17, 1997 Sheldon L. Thompson *  
February 1, 1996 Ross S. Tippin, Jr.*   March 4, 2004 Charles K. Valutas*  
March 4, 2004

 

* In a different position or no longer with the Company.



--------------------------------------------------------------------------------

Director

 

Date of Agreement

Robert J. Darnall

  March 4, 2004

John G. Drosdick

  March 4, 2004

Gary W. Edwards

  May 1, 2008

Ursula O. Fairbairn

  March 4, 2004

Thomas P. Gerrity

  March 4, 2004

Rosemarie B. Greco

  March 4, 2004

John P. Jones, III

  September 8, 2006

James G. Kaiser

  March 4, 2004

R. Anderson Pew

  March 4, 2004

G. Jackson Ratcliffe

  March 4, 2004

John W. Rowe

  March 4, 2004

John K. Wulff

  March 8, 2004

 

 

 

Raymond E. Cartledge**

  September 6, 2001

Robert E. Cawthorn**

  February 1, 1996

Mary J. Evans**

  September 6, 2001

Robert D. Kennedy**

  September 6, 2001

Richard H. Lenny**

  February 8, 2002

Norman S. Matthews **

  September 6, 2001

William B. Pounds**

  February 1, 1996

 

** No longer serving on the Board.

 

2